DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 8 of copending Application No. 17/180911 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach the same limitations as mapped in the table below:
Instant Application (17/090993)
Reference application (17/180911)
1
4
2
4+2
3
4+3
4
1
5
2
6
3
7
8
8
8+2
9
8+3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 4 would be allowable were the above double patenting to be remedied because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitation of “extracting the first data and the second data of each of the 10predetermined number or more of winding bodies generated after the maintenance and having different reading or production time points on the basis of the time information, and calculating a second defect ratio of the predetermined number or more of winding bodies read after the maintenance on the basis of the extracted first data and second data; and 15not using the first data and the second data of each of the predetermined number or more of winding bodies read before the maintenance for generating the learned model in a case where it is determined that a first difference between the first defect ratio and the second defect ratio is less than a predetermined value, and generating the learned model by using the first 20data and the second data of each of the predetermined number or more of winding bodies read before the maintenance in a case where it is determined that the first difference is greater than or equal to the predetermined value.” Specifically, while the structures required are disclosed in multiple references, the determination of these ratios for use in model generation for maintenance is not. Further, while JP 2013239374 does disclose maintenance based ratios, they are not used in this type of threshold comparison.
Claim 7 would be allowable were the above double patenting to be remedied because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitation of “outputting, to a display device for maintenance, information indicating that the defect cause is any one of the first supply reel, the second supply reel, the first bonding roller, the second bonding roller, the winding core, and the sensor on the basis of a determination using the learned model; and not using the first data and the second data of each of the 10predetermined number or more of winding bodies read before the maintenance for updating the learned model in a case where it is determined that a second difference between a first probability that a defect of the winding body is improved and a second probability that the defect of the winding body is improved is less than a predetermined value on the basis of the time 15information, the first probability being obtained by inputting the first data and the second data of each of the predetermined number or more of winding bodies generated before the maintenance and having different reading or production time points to the learned model, and the second probability being obtained by inputting the first data and the second data of each of the predetermined 20number or more of winding bodies generated after the maintenance and having different reading or production time points to the learned model, and updating the learned model by using the first data and the second data of each of the predetermined number or more of winding bodies read before the maintenance in a case where it is determined that the second difference is greater than or 25equal to the predetermined value.” Specifically, while the structures required are disclosed in multiple references, the determination of these probabilities for use in model generation for maintenance is not. Further, while JP 2013239374 does disclose maintenance based ratios, they are not used in this type of threshold comparison.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896